UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                            No. 00-4667
ROLANDUS DEMETRIUS PIPKIN,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
                James A. Beaty, Jr., District Judge.
                            (CR-00-134)

                      Submitted: May 31, 2001

                      Decided: June 29, 2001

    Before WILKINS, KING, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Joseph B. Gilbert, MCNEIL & GILBERT, Jacksonville, North Caro-
lina, for Appellant. Walter C. Holton, Jr., United States Attorney,
Angela H. Miller, Assistant United States Attorney, Greensboro,
North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. PIPKIN
                               OPINION

PER CURIAM:

   Rolandus Demetrius Pipkin entered a guilty plea to being a felon
in possession of a firearm, 18 U.S.C.A. § 922(g)(1) (West 2000), and
was sentenced to a term of 114 months imprisonment. Pipkin appeals
his sentence, contesting the enhancement he received for possession
of a firearm in connection with another felony offense pursuant to
U.S. Sentencing Guidelines Manual § 2K2.1(b)(5) (1998). We affirm.

   Pipkin sold crack to two different confidential informants at his
home on March 10 and April 6, 2000. Police executed a search war-
rant at his home on April 7, 2000. No drugs were present, but police
found a loaded pistol grip shotgun in the house, which Pipkin admit-
ted was his. They also found a set of scales on the television set in
the living room, two boxes of shotgun shells, $1054 in cash, and a
sandwich bag box containing cocaine residue. Pipkin was not
employed and admitted in his statement to the probation officer that
he supported himself by selling drugs. In sentencing Pipkin, the dis-
trict court increased his offense level by four levels under
§ 2K2.1(b)(5), finding that the firearm facilitated or potentially facili-
tated the drug offense.

   On appeal, Pipkin argues that the government failed to show any
temporal or physical connection between the shotgun and the drug
offenses. He maintains that "insufficient facts exist to distinguish this
possession from any other possession, including those that do not
facilitate, nor potentially facilitate the offense." He complains that,
without a requirement for additional facts, the enhancement under
§ 2K2.1(b)(5) could be applied in every case where a drug dealer pos-
sesses a firearm, "no matter how remote or tenuous the possession . . .
in relation to [the] illegal activity by the drug dealer."

   Although the term "in connection with" is not defined in the guide-
lines, this court has held that it is analogous to the phrase "in relation
to" in § 924(c). United States v. Nale, 101 F.3d 1000, 1003-04 (4th
Cir. 1996). There was no dispute in this case that Pipkin possessed the
shotgun in his house while he was selling crack there. To show that
the shotgun was possessed "in connection with" the drug sales, the
                       UNITED STATES v. PIPKIN                        3
government had the burden of showing that it facilitated or had the
potential to facilitate, the drug sales. Id. The government had the bur-
den of proving the facts supporting the enhancement by a preponder-
ance of the evidence. Id. The district court’s findings of fact are
reviewed for clear error. Id. We find that the district court could rea-
sonably infer that Pipkin possessed the shotgun to protect his drugs
and money, given that drug sales took place in the house and cash was
kept in the house that was almost certainly the proceeds of drug sales.
See, e.g., United States v. Wyatt, 102 F.3d 241, 248 (7th Cir. 1996)
(firearms kept in house where drugs sold facilitated drug offense by
protecting drug business and stored drugs).

  We therefore affirm the sentence. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

                                                           AFFIRMED